Title: From Thomas Jefferson to Bayard & Co. LeRoy, 11 June 1822
From: Jefferson, Thomas
To: LeRoy, Bayard & Co.


Messrs Leroy & Bayard
Monticello
 June 11. 1822.
Availing myself as heretofore of your kind indulgence as to payment of the principal of my bond to Messrs V. Staphorsts and Hubbard,  until it can be done without too great a sacrifice of property, I now desire my correspondent in Richmond Colo Bernard Peyton to remit you on my account the sum of 125.D the interest on it for the last year and salute you with great esteem and respect.Th: Jefferson